DETAILED ACTION
	This Office action is responsive to communication received 03/27/2020 – Application papers received, including Power of Attorney and IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CIP of 16/286,412 02/26/2019 PAT 10625127 which is a CIP of 16/225,577 12/19/2018 ABN which is a CIP of 16/158,578 10/12/2018 PAT 10293226 which is a CIP of 16/027,077 07/03/2018 ABN which is a CIP of 15/220,122 07/26/2016 PAT 10086244.
Drawings
The drawings were received on 03/27/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,625,127.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘127 patent only differ in that only one deformable element (member) is recited.  To have modified the claimed device of the ‘127 patent to include a second deformable member for more specifically targeting the areas on the club head where rebound control is most beneficial and further enhancing the vibration-suppression characteristics of the club head (i.e., the resiliency of different areas of the striking face may be better controlled with two deformable members In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Moreover, the arrangement of the deformable elements (members) according to various strike portions on the club face amounts to nothing more than a rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In addition, note the following comments:
As to claims 1-3, 14 and 15, see claims 1, 5 and 8 of the ‘127 patent. 
As to claim 4, see claims 4, 11, 14 and 18 of the ‘127 patent.
As to claim 5, see claims 12 and 13 of the ‘127 patent.
As to claims 6, 9, 16 and 17, while the claims of the ‘127 patent lack any mention of a first density (of the strike face), a second density (of the back cover) or a Shore A hardness (of the deformable members), the selection of specific materials for any or all of front strike face, the back cover and the deformable elements would obviously have depended upon the material selected for these elements based upon considerations of suitable deformation and vibration-absorbing properties deemed necessary.  Selection of an appropriate known material having In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
As to claims 7 and 10, see claim 7 of the ‘127 patent.
As to claim 8, see claim 10 of the ‘127 patent.
As to claim 10, see claims 13 and 18 of the ‘127 patent with regards to the claimed recess.  Insofar as the claims first density (of the striking face) and second density (of the back cover), the selection of specific materials for any or all of front strike face, the back cover and the deformable elements would obviously have depended upon the material selected for these elements based upon considerations of suitable deformation and vibration-absorbing properties deemed necessary.  Selection of an appropriate known material having adequate density and acceptable Shore hardness would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
As to claims 12 and 19, see claims 7, 12 and 13 of the ‘127 patent.
As to claims 13 and 20, see claims 7 and 17 of the ‘127 patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
/
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (USPN 7,713,141) in view of Delaney (USPN 6,001,030). 
As to claim 9, Yamamoto shows a golf club head (1) comprising: a club head body (9) comprising a back portion (14) and a striking face (8); wherein said striking face (8) comprises a front surface (8a) configured to strike a golf ball and a rear surface (8b) opposite said front surface (8a); wherein said back portion (14) is spaced from said rear surface (8b); a first deformable member (15T1; Fig. 6) residing between said back portion (14) and said rear surface (8b) of said striking face (8); wherein said first deformable member (15T1) comprises a front surface (i.e., front portion 15a shown in Fig. 4) in contact with said rear surface (8b) of said striking face (8); and a second deformable member (15T2; Fig. 6) residing between said back portion (14) and said rear surface (8b) of said striking face (8); wherein said second deformable member (15T2) comprises a front surface (i.e., front portion 15a shown in Fig. 4) in contact with said rear surface (8b) of said striking face (8). 
Yamamoto lacks a specific teaching that the first deformable member has a greater Shore A durometer than said second deformable member. Delaney shows it to be old in the art to provide vibration-absorbing members behind the strike face, wherein the material of the vibration-absorbing members may be selected along various portions behind the strike plate to provide properties (i.e., Shore hardness) that help to control the amount of face flexure upon ball impact and provides better ball control depending upon the location on the face where the ball is struck.  See col. 11, lines 8-47 in Delaney.  In view of the patent to Delaney, one of ordinary skill in the art and before the effective filing date of the claimed would have found it obvious to modify the device in Yamamoto by selectively replacing the material from which the first deformable member (15T1) and second deformable member (15T2) are constructed so that a suitable Shore A hardness for each material may be selected based upon the location of each of the first and second deformable members, with there being a reasonable expectation of success that the materials of differing Shore hardness would have provided a different ball KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 11, at least a portion of the striking face (8) in Yamamoto comprises a thickness of less than or equal to 2.2 mm.  See col. 4, lines 6-9 in Yamamoto. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 2 in Tseng;
Fig. 2 in Takeda;
Fig. 5 in Pergande;
Figs. 28 and 39 in Gilbert (‘629);
Fig. 12 in Shimazaki;
Fig. 4 in Nakano;
Fig. 3 in Lukasiewicz;
Fig. 3 in Gilbert (‘344);
Fig. 3 in Aizawa;
Figs. 12 and 14 in Beaumont.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711